Citation Nr: 1027333	
Decision Date: 07/22/10    Archive Date: 08/02/10

DOCKET NO.  06-32 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for diabetes mellitus, type II, 
to include as a result of exposure to herbicides.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert Morales, Law Clerk


INTRODUCTION

The Veteran served on active military duty from April 1969 to 
April 1971 as a Heavy Vehicle Driver in the US Army.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a September 2005 rating decision by the above 
Regional Office (RO) of the Department of Veterans Affairs (VA).


FINDINGS OF FACT

1.	All relevant evidence necessary for an equitable disposition 
of the Veteran's appeal has been obtained.
2.	The Veteran currently has diabetes mellitus, type II.
3.	The Veteran did not have a period of service in the Republic 
of Vietnam between January 9, 1962, and May 7, 1975.
4.	The Veteran's diabetes mellitus, type II, is not a result of 
exposure to herbicide agents during active military service.
5.	The Veteran's diabetes mellitus, type II, is not caused by a 
disease or injury that occurred while in active military 
service.


CONCLUSION OF LAW

Diabetes mellitus, type II, was not incurred in or aggravated by 
active duty military service, nor may it be presumed to have been 
so incurred.  38 U.S.C.A. §§ 1110, 1111, 1154(b), 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.301, 
3.304, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under the 
Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  
The VCAA provides that VA shall apprise a claimant of the 
evidence necessary to substantiate his/her claim for benefits and 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence unless no reasonable possibility exists that 
such assistance will aid in substantiating the claim.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5104; 38 C.F.R. §§ 3.159 
and 3.326(a).  

In a letter dated in January 2005, VA notified the Veteran of the 
information and evidence needed to substantiate and complete his 
claim for service connection for diabetes mellitus, type II, 
without the presumption of exposure to herbicide agents including 
what part of that evidence he was to provide and what part VA 
would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Prinicipi, 16 Vet. App. 
183, 187 (2002).  Then, in a letter dated in June 2005, VA again 
notified the Veteran of the information and evidence needed to 
substantiate and complete his claim for service connection, but 
this time it included the information necessary to substantiate 
his claim under a presumption of exposure to herbicide agents.  
Accordingly, the Board finds that VA met its duty to notify the 
Veteran of his rights and responsibilities under the VCAA.

The Board also finds that VA has complied with the VCAA's duty to 
assist by aiding the Veteran in obtaining evidence and by 
affording him the opportunity to give testimony before either an 
RO hearing officer or the Board although he declined to do so.  
The Veteran was not provided an examination in connection with 
his claim, but such an examination is not required as there is no 
evidence of an in-service event related to diabetes, the Veteran 
submitted a current diagnosis of diabetes mellitus, type II, and 
VA has concluded that if the in-service exposure alleged 
occurred, then it would be presumed that his diabetes mellitus, 
type II, would be service connected.  Thus, the Board finds that 
the low threshold for requiring VA to schedule an examination 
have not been met and there is sufficient competent medical 
evidence on file to make a decision on the claim without the need 
for a medical examination.  McLendon v. Nicholson, 20 Vet. App. 
79, 84 (2006).  Furthermore, VA has obtained the Veteran's 
service records, he has not identified any other evidence left to 
obtain, and he has provided his own evidence to VA.  Thus, it 
appears that all known and available records relevant to the 
issue here on appeal have been obtained and are associated with 
the Veteran's claims file, and the Veteran does not appear to 
contend otherwise.  Therefore, the Board finds that VA has done 
everything reasonably possible to notify and to assist the 
Veteran and that no further action is necessary to meet the 
requirements of the VCAA.  As such, the Board will now address 
the merits of the Veteran's claim.

The Veteran asserts that he developed diabetes mellitus, type II, 
as a result of exposure to herbicide agents while serving in the 
Republic of Vietnam (RVN) during the Vietnam era.  He 
acknowledges that he was not treated for diabetes during service 
or within one year of separation.  

Service connection for VA compensation purposes will be granted 
for a disability resulting from disease or personal injury 
incurred in the line of duty or for aggravation of a preexisting 
injury in the active military, naval or air service.  See 
38 U.S.C.A. § 1131; 38 C.F.R. § 3.03(a).  When a veteran seeks 
service connection for a disability, due consideration shall be 
given to the supporting evidence in light of the places, types 
and circumstances of service, as evidenced by service records, 
the official history of each organization in which the veteran 
served, the veteran's military records, and all pertinent medical 
and lay evidence.  See 38 U.S.C.A. § 1154(a); 38 C.F.R. 
§ 3.303(a).  The mere fact of an in-service injury is not enough; 
there must be evidence of a chronic disability resulting from 
that injury.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 
2004).

In order to establish service connection for a claimed disorder, 
the following must be shown:  (1) the existence of a present 
disability; (2) in-service incurrence or aggravation of a disease 
or injury; and (3) a causal relationship between the present 
disability and the disease or injury incurred or aggravated 
during service.  Id.  Medical evidence is generally required to 
establish a medical diagnosis or to address questions of medical 
causation; lay statements do not constitute competent medical 
evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  Lay testimony, however, is competent to 
establish a diagnosis where the layperson is competent to 
identify the medical condition, is reporting a contemporaneous 
medical diagnosis, or describes symptoms that support a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 492 
F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 
1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as 
potentially competent to support presence of disability even 
where not corroborated by contemporaneous medical evidence).

Where there is a chronic disease shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly attributed 
to intercurrent causes.  See 38 C.F.R. § 3.303(b).  When a 
condition noted during service is not shown to be chronic, or the 
fact of chronicity in service is not adequately supported, then a 
showing of continuity of symptomatology after discharge is 
required to support the claim.  Id.  Service connection may be 
granted for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes that 
the disease was incurred in service.  See 38 C.F.R. § 3.303(d).

Diabetes mellitus, type II, is a disease associated with exposure 
to herbicide agents used in support of the United States and 
allied military operations in the RVN during the period beginning 
on January 9, 1962, and ending on May 7, 1975.  See 38 C.F.R. §§ 
3.307(a)(6), 3.309(e).  As such, this disease will be considered 
to have been incurred in or aggravated by service even though 
there is no evidence of such disease during the period of service 
if it manifest to a degree of 10 percent or more at any time 
after service.  Id.  Furthermore, it is presumed that a veteran 
who, during active military, naval or air service, served in the 
RVN during the above period was exposed to those herbicide agents 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that service.  
38 C.F.R. § 3.307(a)(6)(e).  

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after careful 
consideration of all procurable and assembled data, a reasonable 
doubt arises regarding service origin, the degree of disability, 
or any other point, such doubt will be resolved in favor of the 
claimant.  38 C.F.R. § 3.102.  The reasonable doubt doctrine is 
also applicable even in the absence of official records, 
particularly if the basic incident allegedly arose under combat, 
or similarly strenuous conditions and is consistent with the 
probable results of such known hardships.  Id.

The Veteran was diagnosed as having diabetes mellitus, type II, 
by VA in December 2004 and has been receiving treatment at a VA 
medical facility since that time.  Thus, he has a present 
disability.  See Shedden, 381 F.3d at 1167.

The Veteran contends that he served in Vietnam from June 1969 to 
September 1969 as a heavy truck driver for the US Army.  He has 
stated that he transferred supplies between Bien Hoa to Cu Chi 
and was also in Nha Trang and Long Binh.  The service treatment 
records are devoid of this information.  Indeed, the only 
evidence of any of these events occurring is the Veteran's own 
lay assertions.  

The Veteran's service personnel records do not show that he 
served in Vietnam.  He has, however, submitted Special Orders 
issued by the Department of the Army that show a transfer to the 
RVN consistent with the dates mentioned above.  These Special 
Orders specifically mention the RVN as the Veteran's duty 
assignment and support his statements that after being in the RVN 
for a couple of months, he was transferred to Thailand to 
continue his duties as a heavy truck driver.  The Veteran's 
service records do reflect that he was stationed in Thailand at a 
time that would have begun approximately two and a half months 
after the Special Orders had him report to the RVN.  The Board 
notes that the period of time in which the Veteran served in 
Thailand are not consistent with the Department of Defense's 
findings of use of herbicide agents in that vicinity.  As such, 
the only issue to be determined is whether the Veteran actually 
served in Vietnam for the brief period described.

The Veteran is certainly competent to testify to his own 
experiences, such as his whereabouts while in active military 
duty, but VA is bound by the records provided by his service 
department in determining where he actually served.  There is 
some question as to whether the Veteran simply received orders to 
transport to Vietnam, but whether he actually served there in 
July 1969.  The service personnel records show that the Veteran 
was in basic combat training at Ft. Bliss in April 1969, was 
enroute to Ft. Polk in May 1969 and served in Ft. Polk until he 
went to Thailand as a heavy vehicle driver in August 1969.  The 
specifics of his record of assignments are inconsistent with any 
service in Vietnam, but do show a transfer to "USARPAC" which 
is both Vietnam and Thailand.  As such, the sum of the available 
evidence presents much more than a reasonable doubt that the 
Veteran served in the RVN and the Board must conclude that the 
Veteran did not serve in the RVN.  See 38 C.F.R. § 3.102.  
Therefore, the Veteran cannot be presumed to have been exposed to 
herbicide agents during active military duty.  See 38 C.F.R. §§ 
3.307(a)(6), 3.309(e).

Furthermore, a review of the evidence of record does not warrant 
a finding that the Veteran's diabetes mellitus, type II, is 
directly related to his in-service active duty.  His service 
treatment records and private medical records are silent to any 
treatment, diagnosis, or complaint of diabetes mellitus while in-
service or within the year following service.  Indeed, he was 
diagnosed as having diabetes mellitus, type II, more than thirty 
years after active military service and has not advanced any 
contention that an in-service disease or injury, outside of his 
assertion of being exposed to herbicide agents while in the RVN, 
caused his current disability.  Therefore, the Board finds that 
there is no in-service disease or injury that caused the 
Veteran's current diabetes mellitus, type II.  See Shedden, 381 
F.3d at 1167.

Although the Veteran is currently diagnosed as having diabetes 
mellitus, type II, the Board finds that the Veteran does not 
qualify for a presumption of exposure to herbicide agents based 
on service in the RVN and does not have an in-service disease or 
injury that caused his current diagnosis.  Id.  As the evidence 
in this case is not so evenly balanced so as to allow application 
of the benefit-of-the doubt rule, the Board finds that the 
Veteran's claim for entitlement to service connection for 
diabetes mellitus, type II, is denied.  Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990); 38 U.S.C.A. § 5107(b); 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.




ORDER

Service connection for diabetes mellitus, type II is denied.




____________________________________________
Kristi Barlow
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


